DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.

All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1-3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeSiano (US 2015/0296659) in view of Kawai (JP 0297859).
	In regard to claims 1-3, DeSiano teaches an information processing device (see figure 1) comprising: 
a heat exchanger (114); and 
a casing (room 101 with floor 165; para. 25) coupled to the heat exchanger (114) and including:
a first distributing layer distributer (118, 122) configured to distribute a coolant (liquid, para. 24) for cooling a plurality of electronic devices (para. 19, 24, electronic components) stacked in a height direction (see figure 1); and 
a second distributing layer distributer (150, 151) coupled to the first distributing layer distributer (118, 122) and configured to distribute the coolant (liquid), wherein the first distributing layer distributer (118, 122) includes a first distributing pipe (118) which temporarily stores the coolant (liquid) and a plurality of first distributing connecting pipes (122) branched from the first distributing pipe (118), the first distributing pipe (118) is disposed in such a manner that an axis (length axis) of the first distributing pipe (118) is parallel with the height direction (see figure 1), and the plurality of first distributing connecting pipes (122) are arranged side by side in the height direction (see figure 1), wherein the second distributing layer distributer (150, 151) includes a plurality of second distributing pipes (150) which are coupled to the first distributing connecting pipes (122) and temporarily store the coolant (liquid), each of the plurality of second distributing 
DeSiano also teaches that a diameter of the first distributing connecting pipes (122) is formed so as to be smaller than a diameter of the first distributing pipe (118), and a diameter of the second distributing pipe (150) is formed so as to be smaller than the diameter of the first distributing pipe (118).  
DeSiano teaches most of the claim limitations, but does not explicitly teach that a diameter (D2) of the second distributing pipe (150) is provided by the relationship: 
D2 = D1 / √N1,
where D1 is a diameter of the first distributing pipe (118), and N1 is a number of distributing paths into which the coolant (liquid) is distributed in the first distributing layer distributer (118, 122), which is the same as the number of the plurality of the first distributing connecting pipes (see 122).
However, this is merely requiring that the combined flow area of the second distributing pipe is equivalent to the flow area of the first distributing pipe.  Further, it is well known to provide equivalent flow areas for the purpose of reducing pressure losses as taught by Kawai.  Kawai teaches that the combined flow area of flows A and B are desirably equivalent to the flow area of the combined flow (see figure 1 and figure 3;
                        
                            1
                            =
                            
                                
                                    
                                        
                                            D
                                            3
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            D
                                            1
                                        
                                        
                                            2
                                        
                                    
                                    +
                                    
                                        
                                            D
                                            2
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     ; note that this is equivalent to (                        
                            1
                            =
                            
                                
                                    A
                                    r
                                    e
                                    a
                                    3
                                
                                
                                    A
                                    r
                                    e
                                    a
                                    1
                                    +
                                    A
                                    r
                                    e
                                    a
                                    2
                                
                            
                        
                    ) for circular pipes, 
also note that for pipes of equal diameter                         
                            
                                
                                    D
                                
                                
                                    1
                                
                            
                            =
                            
                                
                                    D
                                
                                
                                    2
                                
                            
                        
                     and there are two paths, therefore the relationship explicitly taught by Kawai is the same relationship as that claimed (                        
                            
                                
                                    D
                                    1
                                
                                
                                    D
                                    2
                                
                            
                            =
                            
                                N
                                1
                            
                        
                    ).  Therefore it would have been obvious to a person of ordinary skill in the art to size an inner diameter of each of the plurality of the second distributing 
	In regard to claim 5, DeSiano teaches a first merging layer combiner (160, 161) configured to merge the coolant (liquid) after the cooling the plurality of electronic devices (electronic components); and a second merging layer combiner (123, 119) coupled to the first merging layer combiner (160, 161) and configured to further merge the coolant (liquid).

Response to Arguments
Applicant's arguments filed 3/4/2021 have been fully considered but they are not persuasive in view of the detailed rejection above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Shedd (US 2015/0237767) teaches a data center with manifolds and cooling lines.


/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
March 25, 2021